In re: David Anthony Washburn, a/k/a Richard Axin, applying for writ of habeas corpus.
Application granted. See order.
On considering the petition of relator in the above numbered and entitled cause:
It Is Ordered that the Honorable Bernard J. Bagert, Sr., Judge of the Criminal District Court, Parish of Orleans, without delay, grant a full evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, and make a determination of the merits of his application after the hearing.